--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into effective as of March 25,
2019 (the “Effective Date”), by and among Reliant Bancorp, Inc., a Tennessee
corporation (“Company”), Reliant Bank, a banking corporation organized under the
laws of the State of Tennessee (“Bank”), and David A. Kowalski, a resident of
the State of Tennessee (“Employee”). Company, Bank, and Employee are sometimes
referred to herein collectively as the “Parties,” and each is sometimes referred
to herein individually as a “Party.”
 
R E C I T A L S
 
A.          Company and Bank desire to employ Employee as Senior Vice President,
Chief Accounting Officer and Controller of Company and Bank, and Employee
desires to be so employed by Company and Bank.
 
B.          The Parties desire to enter into this Agreement to set forth in
writing the terms and conditions of Employee’s employment with Company and Bank.
 
AGREEMENT
 
In consideration of the premises set forth above and the mutual agreements
hereinafter set forth, effective as of the Effective Date, the Parties hereby
agree as follows:
 
1.           Definitions.  Whenever used in this Agreement, the following terms
and their variant forms shall have the meanings set forth below:
 
(a)          “Affiliate” shall mean, with respect to any entity, any other
entity that controls, is controlled by, or is under common control with such
entity. For this purpose, “control” means ownership of more than 50% of the
ordinary voting power of the outstanding equity securities of an entity.
 
(b)          “Agreement” shall mean this Employment Agreement together with any
amendments hereto made in the manner described in this Agreement.
 
(c)          “Boards of Directors” shall mean, collectively, the board of
directors of Company and the board of directors of Bank and, where appropriate,
any committee or other designee thereof.
 
(d)          “Business of Employer” shall mean any business conducted by Company
or Bank or any of their respective Affiliates, including the business of
commercial, retail, and consumer banking.
 
(e)          “Cause” shall mean, in the context of the termination of this
Agreement by Employer:
 
(i)          a material breach of the terms of this Agreement by Employee not
cured by Employee within 10 business days after Employee’s  receipt of
Employer’s written notice thereof, including without limitation failure by
Employee to perform Employee’s duties and responsibilities in the manner and to
the extent required under this Agreement;
 
(ii)        any act by Employee of fraud against, misappropriation from, or
dishonesty to Company or Bank or any Affiliate of Company or Bank;



--------------------------------------------------------------------------------

 (iii)       the conviction of Employee of, or Employee’s plea of guilty or nolo
contendere to, a felony or any crime involving fraud or moral turpitude;
 
(iv)        conduct by Employee that amounts to willful misconduct, gross
neglect, or a material failure to perform Employee’s duties and responsibilities
hereunder, including prolonged absences without the written consent of the Chief
Executive Officer of Company; provided that the nature of such conduct shall be
set forth with reasonable particularity in a written notice to Employee who
shall have 10 business days following delivery of such notice to cure such
alleged conduct, provided that such conduct is, in the reasonable discretion of
the Chief Executive Officer of Company, susceptible to a cure;
 
(v)         the exhibition by Employee of a standard of behavior within the
scope of or related to Employee’s employment that is in violation of any written
policy, board committee charter, or code of ethics or business conduct (or
similar code) of Company or Bank or any Affiliate of Company or Bank to which
Employee is subject; provided that the nature of such conduct shall be set forth
with reasonable particularity in a written notice to Employee who shall have 10
business days following delivery of such notice to cure such alleged conduct,
provided that such conduct is, in the reasonable discretion of the Chief
Executive Officer of Company, susceptible to a cure;
 
(vi)        conduct or behavior by Employee, including without limitation
conduct or behavior that is unethical and/or involves moral turpitude, that, in
the reasonable opinion of the Chief Executive Officer of Company, has harmed or
could reasonably be expected to harm, in each case in any material respect, the
business or reputation of Company or Bank;
 
(vii)       receipt of any form of written notice that any regulatory agency or
authority having jurisdiction over Company or Bank or any Affiliate of Company
or Bank has instituted any form of regulatory action against Employee; or
 
(viii)      Employee’s removal from office and/or permanent prohibition from
participating in the conduct of Company’s or Bank’s affairs as a result of an
order issued under Section 8(e) or Section 8(g) of the Federal Deposit Insurance
Act (12 U.S.C. § 1818(e) and (g)).
 
(f)          “Change in Control” shall mean:
 
(i)          a change in the ownership of Company or Bank within the meaning of
Treasury Regulations § 1.409A-3(i)(5)(v);
 
(ii)         a change in the effective control of Company or Bank within the
meaning of Treasury Regulations § 1.409A-3(i)(5)(vi); or
 
(iii)        a change in the ownership of a substantial portion of Company’s or
Bank’s assets within the meaning of Treasury Regulations § 1.409A-3(i)(5)(vii),
substituting 80% for 40% under Treasury Regulations § 1.409A-3(i)(5)(vii)(A).
 
(g)          “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.
 
(h)          “Competing Business” shall mean any person (other than an Affiliate
of Company or Bank) that is conducting any business that is the same or
substantially the same as the Business of Employer.


2

--------------------------------------------------------------------------------

(i)          “Confidential Information” shall include, without limitation, all
information not generally known to the public, in spoken, printed, electronic,
or any other form or medium, relating directly or indirectly to business
processes, practices, methods, policies, plans, publications, documents,
research, operations, services, strategies, techniques, agreements, contracts,
terms of agreements, transactions, potential transactions, negotiations, pending
negotiations, know-how, trade secrets, computer programs, computer software,
applications, operating systems, software design, web design, work-in-process,
databases, manuals, records, articles, systems, material, sources of material,
supplier information, vendor information, financial information, results,
accounting information, accounting records, legal information, marketing
information, advertising information, pricing information, credit information,
design information, payroll information, staffing information, personnel
information, employee lists, supplier lists, vendor lists, developments,
reports, internal controls, security procedures, graphics, drawings, sketches,
market studies, sales information, revenue, costs, formulae, notes,
communications, algorithms, product plans, designs, styles, models, ideas,
audiovisual programs, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, client information, and
client lists of Company or Bank or any Affiliate of Company or Bank, or relating
to their respective businesses, or of any other person that has entrusted
information to Company or Bank or any Affiliate of Company or Bank in
confidence. The foregoing list is not exhaustive, and the term “Confidential
Information” shall also include other information that is marked or otherwise
identified as confidential or proprietary or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and under the
circumstances in which the information is known or used. The term “Confidential
Information” shall include information developed by Employee in the course of
Employee’s employment by Employer as if Employer furnished the same Confidential
Information to Employee in the first instance. The term “Confidential
Information” shall not include information that, through no direct or indirect
fault of Employee or person(s) acting on Employee’s behalf, is generally
available to and known by the public at the time of disclosure to Employee or
thereafter becomes generally available to and known by the public.
 
(j)          “Disability” shall mean the inability of Employee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
 
(k)          “Employer” shall mean, collectively, Company and Bank.
 
(l)          “Good Reason” shall mean, in the context of the termination of this
Agreement by Employee:
 
(i)          a material diminution in Employee’s authority, duties, or
responsibilities (as compared to Employee’s authority, duties, and
responsibilities as of the Effective Date) which is not consented to by Employee
in writing;
 
(ii)         a material diminution in Employee’s Annual Base Salary which is not
consented to by Employee in writing;
 
(iii)        a change in the location of Employee’s primary office such that
Employee is required to report regularly to an office located outside of a
75-mile radius from the location of Employee’s primary office as of the
Effective Date, which change is not consented to by Employee in writing; or
 
(iv)        a material breach of the terms of this Agreement by Employer.


3

--------------------------------------------------------------------------------

(m)          “IRS” shall mean the United States Internal Revenue Service.
 
(n)          “Post-Termination Period” shall mean a period of 12 months (subject
to extension as set forth in Section 8(f)) following the effective date of the
termination of Employee’s employment.
 
(o)          “Separation from Service” shall have the meaning set forth in, and
whether Employee has experienced a Separation from Service shall be determined
by Employer in accordance with, Treasury Regulations § 1.409A-1(h).
 
2.          Employee Duties.
 
(a)          Position; Reporting.  Employee shall be employed as Senior Vice
President, Chief Accounting Officer and Controller of Company and Bank and shall
perform and discharge faithfully the duties and responsibilities which may be
assigned to Employee from time to time in connection with the conduct of the
business of Employer. The duties and responsibilities of Employee shall be
commensurate with those of individuals holding similar positions at other banks
and financial or bank holding companies similarly organized. Employee shall
report directly to the Chief Financial Officer of Company.
 
(b)          Full-Time Status.  In addition to the duties and responsibilities
specifically assigned to Employee pursuant to Section 2(a) hereof, Employee
shall:
 
(i)          subject to Section 2(c) hereof, during regular business hours,
devote substantially all of Employee’s time, energy, attention, and skill to the
performance of the duties and responsibilities of Employee’s employment
(reasonable vacations, approved leaves of absence, and reasonable absences due
to illness excepted) and faithfully and industriously perform such duties and
responsibilities;
 
(ii)         diligently follow and implement all reasonable and lawful policies
and decisions communicated to Employee by the President or Chief Executive
Officer of Company or Bank, the Chief Financial Officer of Company, or the
Boards of Directors; and
 
(iii)        timely prepare and forward to the President and Chief Executive
Officer of Company and Bank, the Chief Financial Officer of Company, and the
Boards of Directors all reports and accountings as may be reasonably requested
of Employee.
 
(c)          Permitted Activities.  Employee shall devote substantially all of
Employee’s business time, attention, and energies to the Business of Employer
and shall not during the Term be engaged (whether or not during normal business
hours) in any other significant business or professional activity, whether or
not such activity is pursued for gain, profit, or other pecuniary advantage,
provided that, as long as the following activities do not interfere with
Employee’s obligations to Employer, this Section 2(c) shall not be construed as
preventing Employee from:
 
(i)          investing Employee’s personal assets in any manner which will not
require any services on the part of Employee in the operation or affairs of the
subject entity and in which Employee’s participation is solely that of an
investor, provided that such investment activity following the Effective Date
shall not result in Employee owning beneficially at any time 2% or more of the
equity securities of any Competing Business; or


4

--------------------------------------------------------------------------------

(ii)         participating in civic and professional affairs and organizations
and conferences, preparing or publishing papers or books, or teaching, so long
as any such activities do not interfere with the ability of Employee to
effectively discharge Employee’s duties and responsibilities hereunder, provided
that the Chief Executive Officer of Company may direct Employee in writing to
resign from any such organization and/or cease any such activities should the
Chief Executive Officer of Company reasonably conclude that continued membership
in such organization and/or activities of the type identified would not be in
the best interests of Company or Bank.
 
3.           Term of Employment.  The initial term of this Agreement (the
“Initial Term”) shall commence on and as of the Effective Date and, unless this
Agreement is sooner terminated in accordance with its terms, shall end on the
date which is the first anniversary of the Effective Date. At the end of the
Initial Term (and at the end of any one-year renewal term), this Agreement will
automatically renew for an additional, successive term of one year, unless
Employer, on the one hand, or Employee, on the other, gives the other written
notice of its intent to terminate this Agreement as of the end of the Initial
Term (or the end of the then-current renewal term) at least 60 days prior to the
end of the Initial Term (or the then-current renewal term). The Initial Term and
any and all renewal terms are referred to together herein as the “Term.”
 
4.           Compensation.  Employer shall compensate Employee as follows during
Employee’s period of employment, except as otherwise provided below:
 
(a)          Annual Base Salary.  Employee shall be compensated at a base annual
rate of $180,000 per year (the “Annual Base Salary”). Employee’s Annual Base
Salary will be reviewed by the compensation committee of Company’s board of
directors at least annually, in accordance with the compensation committee’s
charter and any procedures adopted by the compensation committee, for adjustment
based on an evaluation of Employee’s performance. Employee’s Annual Base Salary
shall be payable in accordance with Employer’s normal payroll practices.
 
(b)          Annual Incentive Compensation.
 
(i)          Employee shall be eligible to receive such annual incentive
compensation, if any, as may be determined by, and based on performance measures
established by, the board of directors of Company (or its designee) consistent
with the strategic plan of Company, pursuant to any incentive compensation plan
or program that may be adopted from time to time by the board of directors of
Company (“Incentive Compensation”).
 
(ii)         Any Incentive Compensation earned shall be payable not later than
March 15th of the year following the year in which the Incentive Compensation is
earned in accordance with Employer’s normal practices for the payment of
short-term incentives. The payment of any Incentive Compensation shall be
subject to and conditioned on Employee being employed by Employer on December
31st of the year in which the Incentive Compensation is earned, Employee’s
employment with Employer having not been terminated by Employer for Cause prior
to the payment of such Incentive Compensation, and any approvals or
non-objections required from or by any regulatory authority having jurisdiction
over Company or Bank, and it is understood by the Parties that it is
contemplated that Employee may not be eligible to receive any such Incentive
Compensation or other short-term incentive compensation if Company or Bank is
subject to restrictions imposed on Company or Bank by the Board of Governors of
the Federal Reserve System, the Federal Deposit Insurance Corporation, the
Tennessee Department of Financial Institutions, or any other regulatory agency
or authority, or if Company or Bank is otherwise restricted from making payment
of such compensation under applicable law.


5

--------------------------------------------------------------------------------

(c)          Business Expenses.  Subject to the reimbursement policies of
Employer in effect from time to time and consistent with the annual budget
approved for the period during which an expense is incurred, Employer will
reimburse Employee for reasonable and necessary business expenses incurred by
Employee in the performance of Employee’s duties hereunder; provided, however,
that, as a condition to any such reimbursement, Employee shall submit
verification of the nature and amount of such expenses in accordance with said
reimbursement policies. Employee acknowledges that Employer makes no
representation with respect to the taxability or non-taxability of the benefits
provided under this Section 4(c).
 
(d)          Vacation.  On a non-cumulative basis, Employee shall be entitled to
20 days paid vacation per calendar year, prorated for any partial calendar year
of service. The provisions of this Section 4(d) shall apply notwithstanding any
less generous vacation policy then maintained by Employer, but Employee’s use of
such paid vacation shall otherwise be in accordance with Employer’s vacation
policy as in effect from time to time.
 
(e)          Other Benefits. In addition to the benefits specifically described
in this Agreement, Employee shall be entitled to such other benefits as may be
available from time to time to similarly situated employees of Employer,
including, by way of example only, retirement plan and health, dental, life, and
disability insurance benefits. All such benefits shall be awarded and
administered in accordance with the written terms of any applicable benefit plan
or, if no written terms exist, Employer’s standard policies and practices
relating to such benefits.
 
(f)          Reimbursement of Expenses; In-Kind Benefits.  All expenses eligible
for reimbursement described in this Agreement must be incurred by Employee
during the Term of this Agreement to be eligible for reimbursement. Any in-kind
benefits provided by Employer must be provided during the Term of this
Agreement. The amount of reimbursable expenses incurred, and the amount of any
in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year. Each category of reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after the last
day of the calendar year following the calendar year in which the expense was
incurred. Neither rights to reimbursement, nor in-kind benefits, shall be
subject to liquidation or exchange for other benefits.
 
(g)          Claw Back of Compensation.  Employee agrees to repay any
compensation previously paid or otherwise made available to Employee that is
subject to recovery under any applicable law, rule, or regulation (including any
rule of any exchange or service on or through which any securities of Company
are listed or traded). Employee agrees to return or repay promptly any such
compensation identified by Company or Bank. If Employee fails to return or repay
any such compensation promptly, Employee agrees that the amount of such
compensation may be deducted from any and all other compensation owed to
Employee under this Agreement or otherwise. Employee acknowledges that Employer
may take appropriate disciplinary action (up to, and including, termination of
employment) if Employee fails to return or repay any such compensation. The
provisions of this Section 4(g) shall be modified to the extent, and remain in
effect for the period, required by applicable law, rule, or regulation.
 
5.           Termination.
 
(a)          Termination by Employer.  During the Term, Employee’s employment
may be terminated by Employer:
 
(i)          at any time for Cause, as determined by the Chief Executive Officer
of Company; or


6

--------------------------------------------------------------------------------

(ii)         at any time without Cause (provided that Employer shall give
Employee at least 30 days prior written notice of its intent to terminate), in
which event Employer shall be required to (A) pay to Employee (or, in the event
of Employee’s death, Employee’s estate, heirs, or designated beneficiaries, as
the case may be) a severance benefit equal to one times Employee’s Annual Base
Salary as of the date of termination, said benefit to be payable in equal
installments over the course of the 12-month period immediately following
termination in accordance with Employer’s normal payroll practices, and (B) if
Employee timely and properly elects health continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), pay on behalf
of Employee the monthly COBRA premium for such coverage for Employee and his
dependents until the earliest of (x) the 12-month anniversary of the date of
termination of Employee’s employment, (y) the date Employee is no longer
eligible to receive COBRA continuation coverage, and (z) the date on which
Employee becomes eligible to receive substantially similar coverage from another
employer. Notwithstanding the foregoing, if payments under clause (B) of this
Section 5(a)(ii) would cause Employer to violate the nondiscrimination rules
applicable to non-grandfathered plans under the Affordable Care Act (the “ACA”),
or result in the imposition of penalties under the ACA and the related
regulations and guidance promulgated thereunder, the Parties agree to reform
clause (B) of this Section 5(a)(ii) in such manner as is necessary to comply
with the ACA while, to the extent reasonably practicable, preserving the benefit
provided for in clause (B) of this Section 5(a)(ii).
 
(b)          Termination by Employee.  During the Term, Employee’s employment
may be terminated by Employee:
 
(i)          at any time for Good Reason, provided that (A) before terminating
his employment for Good Reason, (1) Employee shall give notice to Employer of
the existence of Good Reason for termination, which notice must be given by
Employee to Employer within 60 days of the initial existence of the condition(s)
giving rise to Good Reason for termination and shall state with reasonable
detail the condition(s) giving rise to Good Reason for termination and (2)
Employer shall have 30 days from the effective date of such notice to remedy the
condition(s) giving rise to Good Reason for termination and (B) such termination
must occur within 12 months of the initial existence of the condition(s) giving
rise to Good Reason for termination. In the event of the termination of
Employee’s employment for Good Reason, Employer shall be required to (A) pay to
Employee (or, in the event of Employee’s death, Employee’s estate, heirs, or
designated beneficiaries, as the case may be) a severance benefit equal to (1)
if termination is for Good Reason as defined in Section 1(l)(i),
Section 1(l)(iii), or Section 1(l)(iv), one times Employee’s Annual Base Salary
as of the date of termination, said benefit to be payable in equal installments
over the course of the 12-month period immediately following termination in
accordance with Employer’s normal payroll practices, or (2) if termination is
for Good Reason as defined in Section 1(l)(ii), one times Employee’s Annual Base
Salary immediately prior to the diminution in Annual Base Salary giving rise to
termination, said benefit to be payable in equal installments over the course of
the 12-month period immediately following termination in accordance with
Employer’s normal payroll practices, and (B) if Employee timely and properly
elects health continuation coverage under COBRA, pay on behalf of Employee the
monthly COBRA premium for such coverage for Employee and his dependents until
the earliest of (x) the 12-month anniversary of the date of termination of
Employee’s employment, (y) the date Employee is no longer eligible to receive
COBRA continuation coverage, and (z) the date on which Employee becomes eligible
to receive substantially similar coverage from another employer (provided that,
if Employer making payments under this clause (B) would violate the
nondiscrimination rules applicable to non-grandfathered plans under the ACA, or
result in the imposition of penalties under the ACA and the related regulations
and guidance promulgated thereunder, the Parties agree to reform this clause (B)
in such manner as is necessary to comply with the ACA while, to the extent
reasonably practicable, preserving the benefit provided for in this clause (B));
or


7

--------------------------------------------------------------------------------

(ii)         at any time without Good Reason (provided that Employee shall give
Employer at least 60 days prior written notice of Employee’s intent to
terminate).
 
(c)          Termination Upon Disability.  During the Term, Employee’s
employment may be terminated by Employer upon the Disability of Employee
(provided that Employer shall give Employee at least 30 days prior written
notice of its intent to terminate). For the avoidance of doubt, termination for
Disability under this Section 5(c) shall not be considered termination without
Cause.
 
(d)          Termination Upon Death.  Employee’s employment shall terminate
automatically upon the death of Employee. For the avoidance of doubt,
termination of Employee’s employment upon the death of Employee under this
Section 5(d) shall not be considered termination without Cause.
 
(e)          Termination by Mutual Agreement.  During the Term, Employee’s
employment may be terminated at any time by mutual written agreement of the
Parties.
 
(f)          Non-Renewal of Agreement.  For the avoidance of doubt, the Parties
expressly acknowledge and agree that neither the election by a Party to not
renew (and thus terminate) this Agreement pursuant to Section 3 nor the
termination of Employee’s employment in connection with any such election shall
give rise to any severance or other payment to Employee under this Agreement.
 
(g)          Effect of Termination; Resignation.  Upon the termination of
Employee’s employment, Employer shall have no further obligations to Employee or
Employee’s estate, heirs, beneficiaries, executors, administrators, or legal or
personal representatives under or with respect to this Agreement, except for the
payment of any amounts earned and owing under Sections 4(a), 4(b), and 4(c)
hereof as of the effective date of the termination of Employee’s employment and
any payment(s) required by Section 5(a)(ii), Section 5(b)(i), or Section 6 of
this Agreement. Further, upon the termination of Employee’s employment, (i) if
Employee is a member of the board of directors of Company or the board of
directors of Bank, or the board of directors of any Affiliate of Company or
Bank, Employee shall, at the request of Employer, resign from Employee’s
position(s) on such boards, and (ii) Employee shall, at the request of Employer,
resign from any officer position(s) held by Employee at any Affiliate of Company
or Bank, in each case with any and all such resignations to be effective not
later than the date on which Employee’s employment is terminated unless a later
effective date is agreed to by Employer.
 
6.          Change in Control.
 
(a)          If, within 12 months following a Change in Control, Employer (or
any successor of or to Employer) terminates Employee’s employment without Cause,
Employer (or its successor) shall be required to (i) pay to Employee (or, in the
event of Employee’s death, Employee’s estate, heirs, or designated
beneficiaries, as the case may be) a severance benefit in an amount equal to one
times Employee’s Annual Base Salary as of the date of termination, said benefit
to be payable in equal installments over the course of the 12-month period
immediately following termination in accordance with Employer’s (or its
successor’s) normal payroll practices, and (ii) if Employee timely and properly
elects health continuation coverage under COBRA, pay on behalf of Employee the
monthly COBRA premium for such coverage for Employee and his dependents until
the earliest of (x) the 12-month anniversary of the date of termination of
Employee’s employment, (y) the date Employee is no longer eligible to receive
COBRA continuation coverage, and (z) the date on which Employee becomes eligible
to receive substantially similar coverage from another employer. Notwithstanding
the foregoing, if payments under clause (ii) of this Section 6(a) would cause
Employer to violate the nondiscrimination rules applicable to non-grandfathered
plans under the ACA, or result in the imposition of penalties under the ACA and
the related regulations and guidance promulgated thereunder, the Parties agree
to reform clause (ii) of this Section 6(a) in such manner as is necessary to
comply with the ACA while, to the extent reasonably practicable, preserving the
benefit provided for in clause (ii) of this Section 6(a).


8

--------------------------------------------------------------------------------

(b)          If, within 12 months following a Change in Control, Employee
terminates his employment with Employer (or its successor) for Good Reason
(provided that (x) before terminating his employment for Good Reason, Employee
shall give notice to Employer (or its successor) of the existence of Good Reason
for termination, which notice must be given by Employee to Employer (or its
successor) within 60 days of the initial existence of the condition(s) giving
rise to Good Reason for termination and shall state with reasonable detail the
condition(s) giving rise to Good Reason for termination, and Employer (or its
successor) shall have 30 days from the effective date of such notice to remedy
the condition(s) giving rise to Good Reason for termination and (y) such
termination must occur within 12 months of the initial existence of the
condition(s) giving rise to Good Reason for termination), Employer (or its
successor) shall be required to (i) pay to Employee (or, in the event of
Employee’s death, Employee’s estate, heirs, or designated beneficiaries, as the
case may be) a severance benefit in an amount equal to (A) if termination is for
Good Reason as defined in Section 1(l)(i), Section 1(l)(iii), or
Section 1(l)(iv), one times Employee’s Annual Base Salary as of the date of
termination, said benefit to be payable in equal installments over the course of
the 12-month period immediately following termination in accordance with
Employer’s (or its successor’s) normal payroll practices, or (B) if termination
is for Good Reason as defined in Section 1(l)(ii), one times Employee’s Annual
Base Salary immediately prior to the diminution in Annual Base Salary giving
rise to termination, said benefit to be payable in equal installments over the
course of the 12-month period immediately following termination in accordance
with Employer’s (or its successor’s) normal payroll practices, and (ii) if
Employee timely and properly elects health continuation coverage under COBRA,
pay on behalf of Employee the monthly COBRA premium for such coverage for
Employee and his dependents until the earliest of (x) the 12-month anniversary
of the date of termination of Employee’s employment, (y) the date Employee is no
longer eligible to receive COBRA continuation coverage, and (z) the date on
which Employee becomes eligible to receive substantially similar coverage from
another employer (provided that, if Employer making payments under this clause
(ii) would violate the nondiscrimination rules applicable to non-grandfathered
plans under the ACA, or result in the imposition of penalties under the ACA and
the related regulations and guidance promulgated thereunder, the Parties agree
to reform this clause (ii) in such manner as is necessary to comply with the ACA
while, to the extent reasonably practicable, preserving the benefit provided for
in this clause (ii)).
 
7.          Confidential Information.
 
(a)          Employee understands and acknowledges that, during the course of
Employee’s employment with Employer, Employee will have access to and learn of
and about Confidential Information. Employee acknowledges and agrees that all
Confidential Information of Company or Bank or their respective Affiliates that
Employee accesses, receives, learns of, or develops while Employee is employed
by Employer shall be and will remain the sole and exclusive property of Company
and Bank and their respective Affiliates.
 
(b)          Employee understands and acknowledges that Company and Bank and
their respective Affiliates have invested, and continue to invest, substantial
time, money, and specialized knowledge into developing their resources, creating
a customer base, generating customer and potential customer lists, training
their employees, and improving their offerings in the field of banking and
financial services. Employee understands and acknowledges that, as a result of
these efforts, Company and Bank and their respective Affiliates have created and
continue to use and create Confidential Information, and that the Confidential
Information provides Company and Bank and their respective Affiliates with a
competitive advantage over others in the marketplace.


9

--------------------------------------------------------------------------------

(c)          Employee covenants and agrees (i) to treat all Confidential
Information as strictly confidential; (ii) not to directly or indirectly
disclose, publish, communicate, or make available Confidential Information, or
allow it to be disclosed, published, communicated, or made available, in whole
or in part, to any person whatsoever (including other employees of Company or
Bank or their respective Affiliates) not having a need to know and authority to
know and use the Confidential Information in connection with the business of
Company or Bank or their respective Affiliates, and, in any event, not to anyone
outside of the direct employ of Company or Bank or their respective Affiliates
except as required in the performance of Employee’s authorized employment duties
to Employer or with the prior consent of the Chief Executive Officer or Chief
Financial Officer of Company in each instance (in which case such disclosure
shall be made only within the limits and to the extent of such duties or
consent); and (iii) not to access or use any Confidential Information, and not
to copy any documents, records, files, media, or other resources containing any
Confidential Information, or remove any such documents, records, files, media,
or other resources from the premises or control of Company or Bank or any of
their respective Affiliates, except as required in the performance of Employee’s
authorized employment duties to Employer or with the prior consent of the Chief
Executive Officer or Chief Financial Officer of Company in each instance (in
which case such access, use, copying, or removal shall be only within the limits
and to the extent of such duties or consent). Nothing herein shall be construed
to prevent disclosure of Confidential Information as may be required by
applicable law, rule, or regulation or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law, rule,
regulation, or order. Employee shall promptly provide written notice of any such
order to the Chief Financial Officer of Company.
 
(d)          Notwithstanding any other provision of this Agreement:
 
(i)          Employee will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that (A)
is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and (2) solely for the purpose
of reporting or investigating a suspected violation of law, or (B) is made in a
complaint or other document filed under seal in a lawsuit or other proceeding;
and
 
(ii)          If Employee files a lawsuit for retaliation by Employer for
reporting a suspected violation of law, Employee may disclose trade secrets to
Employee’s attorney and use the trade secret information in the court proceeding
if Employee (A) files any document containing trade secrets under seal and (B)
does not disclose trade secrets, except pursuant to court order.
 
(e)          Employee understands and acknowledges that Employee’s obligations
under this Agreement with regard to any particular Confidential Information
shall commence, or shall be deemed to have commenced, immediately upon Employee
first having access to such Confidential Information (whether before or after
the Effective Date) and shall continue during and after Employee’s employment by
Employer until such time as such Confidential Information has become public
knowledge other than as a result of Employee’s breach of this Agreement or a
breach by any person acting in concert with Employee or on Employee’s behalf.
 
(f)          At any time upon request by Employer, and in any event upon
termination of Employee’s employment with Employer, Employee will promptly
deliver to Employer all property of or belonging to Company or Bank or their
Affiliates, including without limitation all Confidential Information, then in
Employee’s possession or control.


10

--------------------------------------------------------------------------------

8.          Non-Solicitation; New Financial Institution; Non-Disparagement.
 
(a)          Non-Solicitation of Customers.  Employee agrees that, during the
period of Employee’s employment by Employer hereunder and, in the event of the
termination of Employee’s employment for any reason, for the duration of the
Post-Termination Period, Employee will not directly or indirectly (except on
behalf of or with the prior written consent of Employer), on Employee’s own
behalf or in the service of or on behalf of others, solicit, divert, or
appropriate, or attempt to solicit, divert, or appropriate, any business from
any of Company’s or Bank’s customers or any customers of any Affiliate of
Company or Bank, including prospective customers actively sought by Company or
Bank or any Affiliate of Company or Bank with whom Employee has or had contact
during the last two years of Employee’s employment with Employer, for purposes
of selling, offering, or providing products or services that are competitive
with those sold, offered, or provided by Company or Bank or any Affiliate of
Company or Bank.
 
(b)          Non-Solicitation of Employees.  Employee agrees that, during the
period of Employee’s employment by Employer hereunder and, following the
termination of Employee’s employment for any reason, for the duration of the
Post-Termination Period, Employee will not directly or indirectly (except on
behalf of or with the prior written consent of Employer), on Employee’s own
behalf or in the service of or on behalf of others, solicit, recruit, or hire
away, or attempt to solicit, recruit, or hire away, any employee of Company or
Bank or any Affiliate of Company or Bank with whom Employee had contact during
the last two years of Employee’s employment, regardless of whether such employee
is a full-time, part-time, or temporary employee of Company or Bank or an
Affiliate of Company or Bank or such employee’s employment is pursuant to a
written agreement, for a determined period, or at will.
 
(c)          New Financial Institution.  Employee agrees that, during the period
of Employee’s employment by Employer hereunder and, following the termination of
Employee’s employment for any reason, for the duration of the Post-Termination
Period, Employee will not work for or with, consult for, or otherwise be
affiliated with or be employed by any person or group of persons proposing to
establish a new bank or other financial institution.
 
(d)          Non-Disparagement.  Employee agrees that, both during the period of
Employee’s employment by Employer hereunder and following the termination of
Employee’s employment, Employee will not make any disparaging statements or
remarks (written or oral) about Company or Bank or any Affiliate of Company or
Bank or any of their respective officers, directors, employees, shareholders,
agents, or representatives. Employer agrees that, following the termination of
Employee’s employment, Employer will instruct its directors and senior executive
officers to refrain from making any disparaging statements or remarks (written
or oral) about Employee.
 
(e)          Modification.  The Parties agree that the provisions of this
Agreement represent a reasonable balancing of their respective interests and
have attempted to limit the restrictions imposed on Employee to those necessary
to protect Employer from inevitable disclosure of Confidential Information
and/or unfair competition. The Parties agree that, if the scope or
enforceability of this Agreement is in any way disputed at any time and an
arbitrator, court, or other trier of fact determines that the scope of the
restrictions contained in this Agreement is overbroad, then such arbitrator,
court, or other trier of fact may modify the scope of the restrictions contained
in this Agreement.
 
(f)          Tolling.  Employee agrees that, in the event Employee breaches this
Section 8, the Post-Termination Period shall be tolled during, and therefore
extended by, the period of such breach.


11

--------------------------------------------------------------------------------

(g)          Remedies.  Employee agrees that the covenants contained in
Section 7 and Section 8 of this Agreement are of the essence of this Agreement;
that each of such covenants is reasonable and necessary to protect the business,
interests, and properties of Company and Bank and their respective Affiliates;
and that irreparable loss and damage may be suffered by Employer should Employee
breach any of such covenants. Therefore, Employee agrees and consents that, in
addition to all other remedies provided by or available at law or in equity,
Employer shall be entitled to a temporary restraining order and temporary and
permanent injunctions to prevent a breach or contemplated or threatened breach
of any of the covenants contained in Section 7 or Section 8 of this Agreement
and that, in such event, Employer shall not be required to post a bond. Employer
and Employee agree that all remedies available to Employer shall be cumulative.
 
9.           Severability.  The Parties agree that each of the provisions
included in this Agreement is separate, distinct, and severable from the other
provisions of this Agreement and that the invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. Further, if any provision of this
Agreement is ruled invalid or unenforceable by a court of competent jurisdiction
because of a conflict between the provision and any applicable law, rule,
regulation, or public policy, the provision shall be redrawn to make the
provision consistent with, and valid and enforceable under, such law, rule,
regulation, or public policy.
 
10.         No Set-Off by Employee.  The existence of any claim, demand, action,
or cause of action by Employee against Company or Bank or any Affiliate of
Company or Bank, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of any of its rights under
this Agreement.
 
11.         Notices.  All notices, requests, waivers, and other communications
required or permitted hereunder shall be in writing and shall be either
personally delivered; sent by national overnight courier service, postage
prepaid, next-business-day delivery guaranteed; or mailed by first class United
States Mail, postage prepaid return receipt requested, to the recipient at the
address below indicated:

 
If to Company or Bank:


Reliant Bancorp, Inc.
Reliant Bank          
6100 Tower Circle, Suite 120
Franklin, Tennessee 37067
Attention: President/CEO


If to Employee:


To Employee, personally, at the most recent mailing address
for Employee appearing in the records of Company


or to such other address or to the attention of such other person as the
recipient Party shall have specified by prior written notice to the sending
Party. All such notices, requests, waivers, and other communications shall be
deemed to have been effectively given: (a) when personally delivered to the
Party to be notified; (b) two business days after deposit with a national
overnight courier service, postage prepaid, addressed to the Party to be
notified as set forth above with next-business-day delivery guaranteed; or (c)
four business days after deposit in the United States Mail, first class, postage
prepaid with return receipt requested, at any time other than during a general
discontinuance of postal service due to strike, lockout, or otherwise (in which
case such notice, request, waiver, or other communication shall be effectively
given upon receipt), and addressed to the Party to be notified as set forth
above.


12

--------------------------------------------------------------------------------

12.         Assignment.  Each of Company and Bank may assign this Agreement and
its rights hereunder, and may delegate is duties and obligations under this
Agreement, in each case without the consent of Employee, in connection with the
consummation of a Change in Control. This Agreement is a personal contract, and
neither this Agreement nor the rights, interest, duties, or obligations of
Employee hereunder may be assigned or delegated by Employee. Subject to the
preceding provisions of this Section 12, this Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns.
 
13.         Waiver.  A waiver by a Party of any provision of this Agreement or
of any breach of this Agreement by any other Party shall not be effective unless
in a writing signed by the Party granting such waiver, and no waiver shall
operate or be construed as a waiver of the same or any other provision or breach
on any other occasion.
 
14.         Mediation.  Except with respect to Section 7, Section 8, and
Section 22 hereof and except as provided in Section 15 hereof, in the event of
any dispute arising out of or relating to this Agreement or a breach hereof,
which dispute cannot be settled through direct discussions among the Parties,
the Parties agree to first endeavor to settle the dispute in an amicable manner
by non-binding, confidential mediation before resorting to any other process for
resolving the dispute.
 
15.         Applicable Law and Choice of Forum.  This Agreement shall be
governed by and construed and enforced under and in accordance with the laws of
the State of Tennessee, without regard to or the application of principles of
conflicts of laws. The Parties agree that any litigation, suit, action, or
proceeding arising out of or related to this Agreement shall be instituted
exclusively in the United States District Court for the Middle District of
Tennessee or the courts of the State of Tennessee sitting in Williamson County,
Tennessee, and each Party irrevocably submits to the exclusive jurisdiction of
and venue in such courts and waives any objection it might otherwise have to the
jurisdiction of or venue in such courts.
 
16.         Interpretation.  Words used herein importing any gender include all
genders. Words used herein importing the singular shall include the plural and
vice versa. When used herein, the terms “herein,” “hereunder,” “hereby,”
“hereto,” and “hereof,” and any similar terms, refer to this Agreement. When
used herein, the term “person” shall include an individual, a corporation, a
limited liability company, a partnership, an association, a trust, and any other
entity or organization, whether or not incorporated. Any captions, titles, or
headings preceding the text of any section or subsection of this Agreement are
solely for convenience of reference and shall not constitute part of this
Agreement or affect its meaning, construction, or effect.
 
17.         Entire Agreement.
 
(a)          This Agreement embodies the entire and final, integrated agreement
of the Parties on the subject matter stated in this Agreement and supersedes all
prior understandings and agreements (oral and written) of the Parties relating
to the subject matter of this Agreement. No amendment or supplement to or
modification of this Agreement shall be valid or binding upon any Party unless
made in writing and signed by all Parties.
 
18.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original manually signed copy of
this Agreement.


13

--------------------------------------------------------------------------------

19.         Rights of Third Parties.  Nothing herein expressed is intended to or
shall be construed to confer upon or give to any person, other than the Parties
hereto and their respective successors and permitted assigns, any rights or
remedies under or by reason of this Agreement.
 
20.         Legal Fees.  In the event of any claim, action, suit, or proceeding
arising out of or in any way relating to this Agreement, the prevailing Party or
Parties shall be entitled to recover from the non-prevailing Party or Parties
all reasonable fees, expenses, and disbursements, including without limitation
reasonable attorneys’ fees and court costs, incurred by such prevailing Party or
Parties in connection with such claim, action, suit, or proceeding, in addition
to any other relief to which such prevailing Party or Parties may be entitled at
law or in equity.
 
21.         Survival.  The rights and obligations of the Parties under Sections
4(g), 5(a)(ii), 5(b)(i), 5(g), 6, 7, 8, 14, 15, 20, 21, 23, 24, and 26 shall
survive the expiration and/or termination of this Agreement and the termination
of Employee’s employment hereunder for the periods expressly designated in such
sections or, if no such period is designated, for the maximum period permissible
under applicable law.
 
22.         Representations Regarding Restrictive Covenants and Other
Agreements.  Employee represents and warrants to Employer that (a) the
execution, delivery, and performance of this Agreement by Employee do not and
shall not conflict with, breach, violate, or cause a default under any contract,
agreement, instrument, order, judgment, or decree to which Employee is a party
or by which Employee is bound and (b) Employee is not, and will not become, a
party to or bound by (i) any employment, non-competition, non-solicitation, or
confidentiality agreement with any other person or (ii) any other agreement
which would prohibit or impair Employee from providing or performing for
Employer the services contemplated by this Agreement.
 
23.         Section 409A.  Notwithstanding anything in this Agreement to the
contrary, the following provisions shall apply to all benefits and payments
provided under this Agreement by Employer to Employee:
 
(a)          The payment (or commencement of a series of payments) hereunder of
any non-qualified deferred compensation (within the meaning of Section 409A of
the Code) upon a termination of employment shall not commence until such time as
Employee has also undergone a Separation from Service, at which time such
non-qualified deferred compensation (calculated as of the date of Employee’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee as set forth in this Agreement as if Employee had undergone such
termination of employment (under the same circumstances) on the date of
Employee’s ultimate Separation from Service.
 
(b)          If Employee is a specified employee (as determined by Employer in
accordance with Section 409A of the Code and Treasury Regulations
§ 1.409A-3(i)(2)) as of Employee’s Separation from Service with Employer, and if
any payment, benefit, or entitlement provided for in this Agreement or otherwise
both (i) constitutes non-qualified deferred compensation (within the meaning of
Section 409A of the Code) and (ii) cannot be paid or provided in a manner
otherwise provided herein without subjecting Employee to additional tax or
interest (or both) under Section 409A of the Code, then any such payment,
benefit, or entitlement that is payable during the first six months following
the Separation from Service shall be paid or provided to Employee in a lump sum
cash payment to be made on the earlier of (x) Employee’s death and (y) the first
business day of the seventh month immediately following Employee’s Separation
from Service.


14

--------------------------------------------------------------------------------

(c)          Any payment or benefit paid or provided under this Agreement due to
a Separation from Service that is exempt from Section 409A of the Code pursuant
to Treasury Regulations § 1.409A-1(b)(9)(v) will be paid or provided to Employee
only to the extent that expenses are not incurred or the benefits are not
provided beyond the last day of Employee’s second taxable year following
Employee’s taxable year in which the Separation from Service occurs, provided
that Employer reimburses such expenses no later than the last day of the third
taxable year following Employee’s taxable year in which Employee’s Separation
from Service occurs.
 
(d)          It is the Parties’ intent that the payments, benefits, and
entitlements to which Employee could become entitled in connection with
Employee’s employment under this Agreement be exempt from or comply with Section
409A of the Code and the regulations and other guidance promulgated thereunder,
and, accordingly, this Agreement will be interpreted to be consistent with such
intent. For purposes of the limitations on non-qualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the exclusion under Section 409A of the Code for short-term deferral
amounts, the separation pay exception, or any other exception or exclusion under
Section 409A of the Code.
 
(e)          While the payments and benefits provided for hereunder are intended
to be structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall Company or Bank or their
respective Affiliates be liable for any additional tax, interest, or penalties
that may be imposed on Employee as a result of Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A of the Code).
 
(f)           No deferred compensation payments provided for under this
Agreement shall be accelerated to Employee, except as permitted by Treasury
Regulations § 1.409A-3(j)(4).
 
(g)          Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Section 409A of the Code be subject to
offset by any other amount unless permitted by Section 409A of the Code.
 
24.         Tax Matters.
 
(a)          Withholding of Taxes.  Employer may deduct and withhold from any
amounts payable under this Agreement all federal, state, city, or other taxes
Employer is required to deduct or withhold pursuant to applicable law, rule,
regulation, or ruling.
 
(b)          Excise Tax.
 
(i)          In the event that any payments or benefits provided or to be
provided by Company or Bank or their respective Affiliates to Employee or for
Employee’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code (or any successor provision thereto) and would, but for
this Section 24(b), be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then the Covered Payments shall be reduced (but not below
zero) to the minimum extent necessary to ensure that no portion of the Covered
Payments is subject to the Excise Tax.


15

--------------------------------------------------------------------------------

(ii)         The Covered Payments shall be reduced in a manner that maximizes
Employee’s economic position. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code,
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.
 
(iii)        If, notwithstanding any reductions described in this Section 24(b),
the IRS determines that any Covered Payment constitutes an excess parachute
payment (as defined by Section 280G(b) of the Code), then this Section 24(b)
shall be reapplied based on the IRS’ determination and Employee shall be
obligated to pay back to Employer, within 30 days after a final IRS
determination or, in the event that Employee challenges the final IRS
determination, a final judicial determination, the portion of the Covered
Payment required to avoid imposition of the Excise Tax.
 
(iv)        Any determination required under this Section 24(b), including
whether any payments or benefits are parachute payments, shall be made by
Employer in its sole discretion. Employee shall provide Employer with such
information and documents as Employer may reasonably request in order to make a
determination under this Section 24(b). Employer’s determinations shall be final
and binding on Employer and Employee.
 
25.          Regulatory Restrictions.  The Parties expressly acknowledge and
agree that (a) any and all payments contemplated by this Agreement are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and 12 C.F.R.
Part 359, as such laws and regulations may be amended from time to time, and (b)
the obligations of the Parties under this Agreement are generally subject to
such conditions, restrictions, and limitations as may be imposed from time to
time by applicable state and/or federal banking laws, rules, and regulations.
 
26.         Right to Contact.  Employee acknowledges and agrees that Employer
shall retain and have the right to contact any new or potential employer of
Employee (or other business) and apprise such person of Employee’s
responsibilities and obligations owed under this Agreement.
 
(Signature Page Follows)


16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the date first written above.
 
COMPANY:
RELIANT BANCORP, INC.
     
By: /s/ DeVan D. Ard, Jr.

 

DeVan D. Ard, Jr.
 


President and Chief Executive Officer
   
BANK:
RELIANT BANK
     
By: /s/ DeVan D. Ard, Jr.

   
DeVan D. Ard, Jr.
 


President and Chief Executive Officer
   
EMPLOYEE:
       


/s/ David A. Kowalski
 


David A. Kowalski



(Signature Page to Kowalski Employment Agreement)




17

--------------------------------------------------------------------------------